DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention directed to “A time-series data processing device”. However, a body of the claimed invention discloses a processor to execute a program; and a memory to store the program which, when executed by the processor, perform processes of: extracting…; defining…; and detecting…of protruding data extracted” is not defined for pre-ample of the claimed invention. The claimed invention is unclear since without structural of apparatuses respectively in perform operation recites in the claim to reflect the claimed invention for ”a time-series data processing device”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the body of the claimed invention perform by computer (processor, memory) program per se without structural features of apparatuses to support for the pre-ample of the claimed invention. The computer program per se is not patentable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electric Corp WO 2015173860 (hereafter call Mitsubishi).
With respect to claim 1, Mitsubishi teaches a time-series data processing device comprising a processor to execute a program; and a memory to store the program which, when executed by the processor, performs processes of, extracting from time-series data which is a sequence of values obtained from sequential observation with elapse of time, protruding data including an ascending leg (pars 0022-0023) value of which continuously rises with respect to time and a descending leg (pars 
With respect to claim 2, Mitsubishi teaches wherein at least one of: an interval between successive pieces of protruding data, the number of times or a time length protruding data appears successively and the number of appearances of protruding data not conforming to condition is defined as the occurrence pattern (pars 0014-0019).

With respect to claim 4, Mitsubishi teaches wherein the processor, when two or more pieces of protruding data as data are mutually in inclusion relation, distinguishes the two or more pieces of protruding data as being either vibration data or non-vibration data, and extracts only protruding data that has been distinguished as being the non-vibration data (pars0033-0036).
With respect to claim 5, Mitsubishi teaches the features of the claimed invention as indicated the claim 1, even-though Mitsubishi does not expressly discloses wherein the processor extracts, when successively-appearing two or more pieces of protruding data each having a same maximum point, the two or more protruding data as one piece of data having a trapezoidal shape. However, this limitation is considered as a matter of design that can appropriately be made to one of ordinary skill in the art because the appearance pattern identification unit as taught by Mitsubishi can use the regular expression for appearance pattern when using two or more convex data in a form that repeats a leg as a reference pattern (pars 0022-0023). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Naruse et al (US 6374159) discloses vehicle wheel alignment adjustment method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/               Primary Examiner, Art Unit 2865